Citation Nr: 0529040	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  97-34 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to service-connected flat 
feet.

2.  Entitlement to service connection for a hip disorder, to 
include as secondary to service-connected flat feet.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected flat feet.

4.  Entitlement to an initial disability rating in excess of 
10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1947, including service during World War II.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In a September 1997 rating decision, the RO denied 
service connection for bilateral leg, hip and back disorders.  
The veteran timely perfected an appeal of this determination 
to the Board.  In an April 2002 rating decision, the RO 
granted service connection for asbestosis and assigned a 10 
percent evaluation, effective March 31, 2001.  The veteran 
timely perfected an appeal of the assigned rating to the 
Board.  

In June 2004, the veteran testified before a Veterans Law 
Judge at a Board hearing in Phoenix, Arizona.  

On September 9, 2005, the Board granted the veteran's motion 
to advance the appeal on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

REMAND

As noted in the introduction, the veteran testified at a 
Board hearing in June 2004.  The Veterans Law Judge who 
conducted that hearing has since retired.  In September 2005, 
the Board issued a letter to the veteran and his 
representative that informed them of this circumstance and 
that the veteran had a right to a new hearing before the 
Veterans Law Judge that would decide his case.  See 38 
U.S.C.A. § 7107(c) (West 2002).  He was requested to inform 
the Board as to whether he wanted to attend a new hearing.  
The veteran replied that he wanted to attend a hearing before 
a Veterans Law Judge of the Board at the RO.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge of 
the Board at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

